DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Greg Turocy on 2/25/22. 



1. (currently amended) A mass separator for bending a traveling direction of an ion beam to perform mass separation from the ion beam, the mass separator comprising: 
	a vacuum container in which a beam path is formed; 
	a coil that is disposed around the beam path bending along the traveling direction of the ion beam; 
	a yoke that is surrounding the beam path together with the coil and is made of a magnetic body, wherein the yoke is disposed around the vacuum container; and 
	a transfer structure that moves construction elements of the yoke between a normal position which corresponds to a fully assembled state of the yoke and a retracted position that does not overlap with at least a part of the normal position when viewed from above and below, wherein the construction elements include at least an upper yoke at an upper position of the beam path, or a lower yoke at a lower position of the beam path, wherein the transfer structure comprises: 
		a fixing member that is fixed to the upper yoke or lower yoke at the normal position; 
		a lifting and lowering structure that lifts and/or lowers the fixing member, when viewed from the side; and 
		a rotating structure that rotates the fixing member, when viewed from above, 
	wherein the fixing member is lifted and/or lowered by the lifting and lowering structure and rotated by the rotating structure, so that the upper yoke or the lower yoke fixed to the fixing member moves between the normal position and the retracted position; 
	wherein at least two said upper yokes or at least two said lower yokes are disposed along the beam path side by side at the normal position; and 
	wherein one of the upper yokes or one of the lower yokes is configured to be fixed in a state of overlapping with another one of the upper yokes or another one of the lower yokes, and move to the retracted position together with another one of the upper yokes or another one of the lower yokes when moving from the normal position to the retracted position.



Allowable Subject Matter
	Claims 1-2, 5-7, 9-10, 13-15, 17-20 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
	Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding the mass separator for bending a traveling direction of an ion beam to perform mass separation from the ion beam, comprising the structure claimed, comprising the use of a normal and a retracted position that does not overlap with at least a part of the normal position when viewed from above and below; transfer structure comprising the fixing member, lifting and lowering structure, and rotating structure, as claimed; and wherein one of the upper yokes or one of the lower yokes is configured to be fixed in a state of overlapping with another one of the upper yokes or another one of the lower yokes, and move to the retracted position together with another one of the upper yokes or another one of the lower yokes when moving from the normal position to the retracted position; recited together in combination with the totality of particular structural features/limitations recited therein.
	Claims 2, 5-7, 9-10, 13-15, 17-20, which depend from claim 1, are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881